Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 21, 1990, which assessed Joseph F. Santoro for unemployment insurance contributions.
Substantial evidence in the record supports the determination that the distributors engaged by Joseph F. Santoro, a wholesaler of snack food, were his employees and not independent contractors. Although the distributors signed independent contractor agreements, those same agreements vested Santoro with substantial control over their activities (see, Matter of Pepsi Cola Buffalo Bottling Corp. [Hartnett], 144 AD2d 220, 222). For example, Santoro set the terms and prices at which the distributors buy the product, the distributors were limited to a designated area and any replacements were subject to Santoro’s approval (see, Matter of Oakes [Stroehman Bakeries—Roberts], 137 AD2d 927). In addition, in the case of unsatisfactory service to a particular outlet, after giving 10 days’ notice Santoro could deem those outlets abandoned and make other arrangements to serve them if the problem per*1043sisted. While other factors may support Santoro’s contention that the distributors were independent contractors, affirmance is required as the determination is supported by substantial evidence (see, Matter of CDK Delivery Serv. [Hartnett], 151 AD2d 932, 933).
Decision affirmed, without costs. Mahoney, P. J., Casey, Weiss, Yesawich, Jr., and Harvey, JJ., concur.